       December 20, 2012


       Richard M Mayer
       Law Offices of Mayer and Newton
       1111 Nonh Nonhshore Drive Suite S-57
       Knoxville TN 37919-4005

       RE:       Loan Number 3006035640
                 Regina M Driskill
                 3 I 23' Joyce Avenue
                 Knoxville TN 37921

       Dear Mr. Mayer:

       The following information is provided in accordance with a request from Regina M. Driskill for
       the current status of the mongagc in arrears, As of the date of this letter, the mo11gage loan is due
       post-petition for July 1, 2012, and all-subsequent payments. The amount required to bring the
       loan post-petition current in the Bankruptcy is $3,166.46. The following is a breakdown of this
       amount.

                                         July 1, 2012                        $293.89
                                         August I, 2012                      $597.33
                                         Septeml,er l, 20 I 2                $597,33
                                         October I, 20 I 2                   $597,33
                                         November I, 2012                    $597.33
                                         December 1, 2012                    $597.33
                                         Suspense Funds                     -$114.08
                                         Total                             $3,166.46

       If you have any questions or need funher assistance, please call me at 800-986-2462, Ext 2899, or
       contact our Collections Department at 800-748-9498 from 8:00 A.M. to 8:00 P,M., Central
       Standard Time, Monday through Thursday, 8:00 A.M. to 6:00 P.M,, Central Standard Time on
       Fridays and 8:00 A.M. to 12:00 P.M., Central Standard Time on Saturdays. or call me direct at

       Sincerely,

       James Donahew
       Regions Bank dba Regions Mo.-:gage
       Rankruptcy Department
                                                                                                                                                        PLAINTIFF'S
       JD/lb                                                                                                                                   •/I
                                                                                                                                                          ESIT
       cc: Regina M. Driskill                                                                                                                   I
        If this loan is inc\uded in an active bankruptcy case, or if you were a borrower of this loan prior to
        the filing of a Chapter 7 bankrt>ptcy case in which you received a discharge, and if this loan was
        not re.affirmed in the bankrUptcy case, or if the lender received an order vacating the automatic
        stay in your bankruptcy case, lr.e lender is providing this notice only for informational purposes
        and is not anempting to collect, recover, or offset any discharged debt previously incurred by you
        as   yOLir   personal liability.
                                                   ,'
                    Regions Mortgage • Post Office Box l BOO I, Hattiesburg, MS 39404-8001
       21 S Forrest Street, Hattlesburg, MS 39401-3476, Ph, 601-554-2000 • Toll Free 1-800-986-2462
        "Re~ons Bo1nk dba Re;ioni Mon,age m~y bl! a. debt collector under the fair Debt Collection Pr.acrlces Act and all commtJnlcallon m.iy be used
                   ror the p1Jrpo~ of conect1n1 any debt that you may owe.'' "Regions Mortgage h .n i:qu.a! opportun/ry houstng /ender."

Case 3:18-cv-00102-JRG-DCP Document 37-5 Filed 09/18/19 Page 1 of 1 PageID #: 128
